Case 2:21-cv-00888-JFW-MRW Document 47 Filed 07/27/21 Page 1 of 16 Page ID #:651




  1   JOSEPH B. DOHERTY (SBN 315186)
      PEOPLE’S JUSTICE PROJECT, INC.
  2
      924 Anacapa Street, Ste. 1-T
  3   Santa Barbara, CA 93101
      Telephone: (805) 242-6691
  4   Email: joedohertylaw@gmail.com
  5
      ROBERT LANDHEER (SBN 101687)
  6   THE LAW OFFICE OF ROBERT LANDHEER
      924 Anacapa Street, Ste. 1-T
  7   Santa Barbara, CA 93101
  8   Telephone: (805) 962-5103
      Email: robertlandheer@gmail.com
  9
      ALISON MINET ADAMS (SBN 107475)
 10
      THE LAW OFFICE OF ALISON MINET ADAMS
 11   12400 Ventura Blvd., Ste. 701
      Studio City, CA 91604
 12   Telephone: (818) 358-2507
 13   Email: alisonappeals@yahoo.com
 14   Attorneys for Plaintiff
      STEPHEN DAVID PRICE
 15
      Additional Counsel listed on the following page
 16
 17                         UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
 18
        STEPHEN DAVID PRICE, as an              No. 2:21-cv-00888-JFW (MRWx)
 19     individual,
 20                 Plaintiff,                  [PROPOSED] STIPULATED
                                                PROTECTIVE ORDER
 21           v.
 22                                             Magistrate Judge: Hon. Michael R.
        CITY OF SANTA BARBARA, a                Wilner
 23     municipal entity; SBPD LT.              Place: Courtroom 550
        DANIEL MCGREW (RET.), OFC.
 24     BRYAN KERR, OFC. CHRISTINA              Pre-Trial Conference Date: January 7,
        ORTEGA, in their individual and         2022
 25     official capacities; and DOES 1         Trial Date: January 18, 2022
 26     through 10, inclusive,
 27                     Defendants,
 28
                                                 1
      Case # 2:21-cv-00888-JFW (MRWx)
      [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00888-JFW-MRW Document 47 Filed 07/27/21 Page 2 of 16 Page ID #:652




  1   Additional Counsel (cont. from previous page)
  2
      LILI V. GRAHAM SBN (284264)
  3   Lili.Graham@disabilityrightsca.org
  4   DISABILITY RIGHTS CALIFORNIA
      350 South Bixel Street, Suite 290
  5   Los Angeles, CA 90017
  6   Telephone: (213) 213-8000
      Fax: (213) 213-8001
  7
  8   AISHA C. NOVASKY (SBN 328120)
      Aisha.Novasky@disabilityrightsca.org
  9
      DISABILITY RIGHTS CALIFORNIA
 10   3602 Inland Empire Blvd., Suite C110
 11   Ontario, CA 91764
      Telephone: (213) 213-8000
 12   Fax: (213) 213-8001
 13
      Attorneys for Plaintiff
 14   STEPHEN DAVID PRICE
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                2
      Case # 2:21-cv-00888-JFW (MRWx)
      [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00888-JFW-MRW Document 47 Filed 07/27/21 Page 3 of 16 Page ID #:653




  1   1.    INTRODUCTION
  2         1.1.   PURPOSES AND LIMITATIONS
  3         Discovery in this action is likely to involve production of confidential, proprietary,
  4   or private information for which special protection from public disclosure and from use
  5   for any purpose other than prosecuting this litigation may be warranted. Accordingly, the
  6   parties hereby stipulate to and petition the Court to enter the following Stipulated
  7   Protective Order. The parties acknowledge that this Order does not confer blanket
  8   protections on all disclosures or responses to discovery and that the protection it affords
  9   from public disclosure and use extends only to the limited information or items that are
 10   entitled to confidential treatment under the applicable legal principles. The parties
 11   further acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective
 12   Order does not entitle them to file confidential information under seal; Civil Local Rule
 13   79-5 sets forth the procedures that must be followed and the standards that will be applied
 14   when a party seeks permission from the court to file material under seal.
 15         1.2.   GOOD CAUSE STATEMENT
 16         This action is likely to involve confidential information for which special
 17   protection from public disclosure and from use for any purpose other than prosecution of
 18   this action is warranted. Such confidential information consists of the following: (1)
 19   Plaintiff's medical information, communications and records (including mental health
 20   records, discharge plans, notes, medical correspondence, treatment history, diagnoses,
 21   and other private health information); and (2) personnel records, as defined by California
 22   Penal Code § 832.7, of Defendants City of Santa Barbara Police Department Officers
 23   BRYAN KERR and CHRISTINA ORTEGA and retired City of Santa Barbara Police
 24   Department Officer and current Santa Barbara County District Attorney’s Office
 25   employee DAN MCGREW, and any other peace officer made a party to this matter;
 26   records of administrative investigations conducted by the City of Santa Barbara Police
 27   Department concerning the incidents from which this action arises; records of citizen’s
 28   complaint(s) made to and/or investigated by the City of Santa Barbara Police
                                                   3
      Case # 2:21-cv-00888-JFW (MRWx)
      [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00888-JFW-MRW Document 47 Filed 07/27/21 Page 4 of 16 Page ID #:654




  1   Department, which may contain personal information of the complainant, witnesses, or
  2   others, and related records of administrative investigations conducted by the City of
  3   Santa Barbara Police Department. This anticipated confidential information is privileged
  4   or otherwise protected from disclosure under state or federal statutes, court rules, case
  5   decisions, and/or common law.
  6         Accordingly, to expedite the flow of information, to facilitate the prompt resolution
  7   of disputes over confidentiality of discovery materials, to adequately protect information
  8   the parties are entitled to keep confidential, to ensure that the parties are permitted
  9   reasonable necessary uses of such material in preparation for and in the conduct of trial,
 10   to address their handling at the end of the litigation, and serve the ends of justice, a
 11   protective order for such information is justified in this matter.
 12   2.    DEFINITIONS
 13         2.1.   Action: Price v. City of Santa Barbara, et al., Case No. 2:21-cv-00888-JFW
 14             (MRWx)
 15         2.2.   Challenging Party: a Party or Non-Party that challenges the designation of
 16             information or items under this Order.
 17         2.3.   “CONFIDENTIAL” Information or Items: information (regardless of how
 18             it is generated, stored or maintained) or tangible things that qualify for protection
 19             under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
 20             Cause Statement. [Note: any request for a two-tiered, attorney-eyes-only
 21             protective order that designates certain material as “Highly Confidential”
 22             will require a separate and detailed showing of need.]
 23         2.4.   Counsel: Outside Counsel of Record and House Counsel (as well as their
 24             support staff).
 25         2.5.   Designating Party: a Party or Non-Party that designates information or items
 26             that   it   produces   in   disclosures   or   in   responses    to   discovery    as
 27             “CONFIDENTIAL.”
 28   //
                                                     4
      Case # 2:21-cv-00888-JFW (MRWx)
      [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00888-JFW-MRW Document 47 Filed 07/27/21 Page 5 of 16 Page ID #:655




  1        2.6.   Disclosure or Discovery Material: all items or information, regardless of
  2           the medium or manner in which it is generated, stored, or maintained (including,
  3           among other things, testimony, transcripts, and tangible things), that are produced
  4           or generated in disclosures or responses to discovery in this matter.
  5        2.7.   Expert: a person with specialized knowledge or experience in a matter
  6           pertinent to the litigation who has been retained by a Party or its counsel to serve
  7           as an expert witness or as a consultant in this Action.
  8        2.8.   House Counsel: attorneys who are employees of a party to this Action.
  9           House Counsel does not include Outside Counsel of Record or any other outside
 10           counsel.
 11        2.9.   Non-Party: any natural person, partnership, corporation, association, or other
 12           legal entity not named as a Party to this action.
 13        2.10. Outside Counsel of Record: attorneys who are not employees of a party to
 14           this Action but are retained to represent or advise a party to this Action and have
 15           appeared in this Action on behalf of that party or are affiliated with a law firm
 16           which has appeared on behalf of that party, and includes support staff.
 17        2.11. Party: any party to this Action, including all of its officers, directors,
 18           employees, consultants, retained experts, and Outside Counsel of Record (and
 19           their support staffs).
 20        2.12. Producing Party:       a Party or Non-Party that produces Disclosure or
 21           Discovery Material in this Action.
 22        2.13. Professional Vendors: persons or entities that provide litigation support
 23           services (e.g., photocopying, videotaping, translating, preparing exhibits or
 24           demonstrations, and organizing, storing, or retrieving data in any form or
 25           medium) and their employees and subcontractors.
 26        2.14. Protected Material: any Disclosure or Discovery Material that is designated
 27           as “CONFIDENTIAL.”
 28   //
                                                   5
      Case # 2:21-cv-00888-JFW (MRWx)
      [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00888-JFW-MRW Document 47 Filed 07/27/21 Page 6 of 16 Page ID #:656




  1         2.15. Receiving Party: a Party that receives Disclosure or Discovery Material from
  2              a Producing Party.
  3   3.    SCOPE
  4         The protections conferred by this Stipulation and Order cover not only Protected
  5   Material (as defined above), but also (1) any information copied or extracted from
  6   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
  7   Material; and (3) any testimony, conversations, or presentations by Parties or their
  8   Counsel that might reveal Protected Material.
  9         Any use of Protected Material at trial will be governed by the orders of the trial
 10   judge. This Order does not govern the use of Protected Material at trial.
 11   4.    DURATION
 12         Even after final disposition of this litigation, the confidentiality obligations
 13   imposed by this Order will remain in effect until a Designating Party agrees otherwise in
 14   writing or a court order otherwise directs. Final disposition will be deemed to be the later
 15   of (1) dismissal of all claims and defenses in this Action, with or without prejudice; and
 16   (2) final judgment herein after the completion and exhaustion of all appeals, rehearings,
 17   remands, trials, or reviews of this Action, including the time limits for filing any motions
 18   or applications for extension of time pursuant to applicable law.
 19   5.    DESIGNATING PROTECTED MATERIAL
 20         5.1.    Exercise of Restraint and Care in Designating Material for Protection.
 21            Each Party or Non-Party that designates information or items for protection under
 22   this Order must take care to limit any such designation to specific material that qualifies
 23   under the appropriate standards. The Designating Party must designate for protection
 24   only those parts of material, documents, items, or oral or written communications that
 25   qualify so that other portions of the material, documents, items, or communications for
 26   which protection is not warranted are not swept unjustifiably within the ambit of this
 27   Order.
 28   //
                                                    6
      Case # 2:21-cv-00888-JFW (MRWx)
      [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00888-JFW-MRW Document 47 Filed 07/27/21 Page 7 of 16 Page ID #:657




  1         Mass, indiscriminate, or routinized designations are prohibited. Designations that
  2   are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
  3   to unnecessarily encumber the case development process or to impose unnecessary
  4   expenses and burdens on other parties) may expose the Designating Party to sanctions.
  5         If it comes to a Designating Party’s attention that information or items that it
  6   designated for protection do not qualify for protection, that Designating Party must
  7   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  8         5.2.   Manner and Timing of Designations.
  9         Except as otherwise provided in this Order (see, e.g., second paragraph of section
 10   5.2(a) below), or as otherwise stipulated or ordered, Disclosure or Discovery Material
 11   that qualifies for protection under this Order must be clearly so designated before the
 12   material is disclosed or produced.
 13         Designation in conformity with this Order requires:
 14         (a) for information in documentary form (e.g., paper or electronic documents, but
 15   excluding transcripts of depositions or other pretrial or trial proceedings), that the
 16   Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
 17   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
 18   portion or portions of the material on a page qualifies for protection, the Producing Party
 19   also must clearly identify the protected portion(s) (e.g., by making appropriate markings
 20   in the margins).
 21         A Party or Non-Party that makes original documents available for inspection need
 22   not designate them for protection until after the inspecting Party has indicated which
 23   documents it would like copied and produced. During the inspection and before the
 24   designation, all of the material made available for inspection will be deemed
 25   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
 26   copied and produced, the Producing Party must determine which documents, or portions
 27   thereof, qualify for protection under this Order. Then, before producing the specified
 28   documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
                                                    7
      Case # 2:21-cv-00888-JFW (MRWx)
      [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00888-JFW-MRW Document 47 Filed 07/27/21 Page 8 of 16 Page ID #:658




  1   that contains Protected Material. If only a portion or portions of the material on a page
  2   qualifies for protection, the Producing Party also must clearly identify the protected
  3   portion(s) (e.g., by making appropriate markings in the margins).
  4         (b) for testimony given in depositions that the Designating Party identify the
  5   Disclosure or Discovery Material on the record, before the close of the deposition all
  6   protected testimony.
  7         (c) for information produced in some form other than documentary and for any
  8   other tangible items, that the Producing Party affix in a prominent place on the exterior of
  9   the container or containers in which the information is stored the legend
 10   “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
 11   the Producing Party, to the extent practicable, will identify the protected portion(s).
 12         5.3.   Inadvertent Failures to Designate.
 13         If timely corrected, an inadvertent failure to designate qualified information or
 14   items does not, standing alone, waive the Designating Party’s right to secure protection
 15   under this Order for such material. Upon timely correction of a designation, the
 16   Receiving Party must make reasonable efforts to assure that the material is treated in
 17   accordance with the provisions of this Order.
 18   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 19         6.1.   Timing of Challenges.
 20         Any Party or Non-Party may challenge a designation of confidentiality at any time
 21   that is consistent with the Court’s Scheduling Order.
 22         6.2.   Meet and Confer.
 23         The Challenging Party will initiate the dispute resolution process (and, if
 24   necessary, file a discovery motion) under Local Rule 37.1 et seq.
 25         6.3.   The burden of persuasion in any such challenge proceeding will be on the
 26   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
 27   to harass or impose unnecessary expenses and burdens on other parties) may expose the
 28   Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
                                                    8
      Case # 2:21-cv-00888-JFW (MRWx)
      [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00888-JFW-MRW Document 47 Filed 07/27/21 Page 9 of 16 Page ID #:659




  1   the confidentiality designation, all parties will continue to afford the material in question
  2   the level of protection to which it is entitled under the Producing Party’s designation until
  3   the Court rules on the challenge.
  4   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
  5         7.1.   Basic Principles. A Receiving Party may use Protected Material that is
  6   disclosed or produced by another Party or by a Non-Party in connection with this Action
  7   only for prosecuting, defending, or attempting to settle this Action. Such Protected
  8   Material may be disclosed only to the categories of persons and under the conditions
  9   described in this Order. When the Action has been terminated, a Receiving Party must
 10   comply with the provisions of section 13 below (FINAL DISPOSITION).
 11         7.2.   Protected Material must be stored and maintained by a Receiving Party at
 12   location and in a secure manner that ensures that access is limited to the persons
 13   authorized under this Order.
 14         7.3.   Disclosure of “CONFIDENTIAL” Information or Items.
 15         Unless otherwise ordered by the court or permitted in writing by the Designating
 16   Party, a Receiving Party may disclose any information or item designated
 17   “CONFIDENTIAL” only to:
 18         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
 19   employees of said Outside Counsel of Record to whom it is reasonably necessary to
 20   disclose the information for this Action;
 21         (b) the officers, directors, and employees (including House Counsel) of the
 22   Receiving Party to whom disclosure is reasonably necessary for this Action;
 23         (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
 24   reasonably necessary for this Action and who have signed the “Acknowledgment and
 25   Agreement to Be Bound” (Exhibit A);
 26         (d) the Court and its personnel;
 27         (e) court reporters and their staff;
 28   //
                                                    9
      Case # 2:21-cv-00888-JFW (MRWx)
      [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00888-JFW-MRW Document 47 Filed 07/27/21 Page 10 of 16 Page ID #:660




  1         (f) professional jury or trial consultants, mock jurors, and Professional Vendors to
  2   whom disclosure is reasonably necessary for this Action and who have signed the
  3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  4         (g) the author or recipient of a document containing the information or a custodian
  5   or other person who otherwise possessed or knew the information;
  6         (h) during their depositions, witnesses, and attorneys for witnesses, in the Action
  7   to whom disclosure is reasonably necessary provided: (1) the deposing party requests that
  8   the witness sign the form attached as Exhibit A hereto; and (2) they will not be permitted
  9   to keep any confidential information unless they sign the “Acknowledgment and
 10   Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party
 11   or ordered by the court. Pages of transcribed deposition testimony or exhibits to
 12   depositions that reveal Protected Material may be separately bound by the court reporter
 13   and may not be disclosed to anyone except as permitted under this Stipulated Protective
 14   Order; and
 15         (i) any mediator or settlement officer, and their supporting personnel, mutually
 16   agreed upon by any of the parties engaged in settlement discussions.
 17   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 18         OTHER LITIGATION
 19         If a Party is served with a subpoena or a court order issued in other litigation that
 20   compels disclosure of any information or items designated in this Action as
 21   “CONFIDENTIAL,” that Party must:
 22            (a) promptly notify in writing the Designating Party. Such notification will
 23            include a copy of the subpoena or court order;
 24            (b) promptly notify in writing the party who caused the subpoena or order to
 25            issue in the other litigation that some or all of the material covered by the
 26            subpoena or order is subject to this Protective Order. Such notification will
 27            include a copy of this Stipulated Protective Order; and
 28   //
                                                   10
      Case # 2:21-cv-00888-JFW (MRWx)
      [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00888-JFW-MRW Document 47 Filed 07/27/21 Page 11 of 16 Page ID #:661




  1            (c) cooperate with respect to all reasonable procedures sought to be pursued by
  2            the Designating Party whose Protected Material may be affected.
  3         If the Designating Party timely seeks a protective order, the Party served with the
  4   subpoena or court order will not produce any information designated in this action as
  5   “CONFIDENTIAL” before a determination by the court from which the subpoena or
  6   order issued, unless the Party has obtained the Designating Party’s permission. The
  7   Designating Party will bear the burden and expense of seeking protection in that court of
  8   its confidential material and nothing in these provisions should be construed as
  9   authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
 10   from another court.
 11   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 12         PRODUCED IN THIS LITIGATION
 13            (a) The terms of this Order are applicable to information produced by a Non-
 14            Party in this Action and designated as “CONFIDENTIAL.” Such information
 15            produced by Non-Parties in connection with this litigation is protected by the
 16            remedies and relief provided by this Order. Nothing in these provisions should
 17            be construed as prohibiting a Non-Party from seeking additional protections.
 18            (b) In the event that a Party is required, by a valid discovery request, to
 19            produce a Non-Party’s confidential information in its possession, and the Party
 20            is subject to an agreement with the Non-Party not to produce the Non-Party’s
 21            confidential information, then the Party will:
 22                (1) promptly notify in writing the Requesting Party and the Non-Party that
 23                some or all of the information requested is subject to a confidentiality
 24                agreement with a Non-Party;
 25                (2) promptly provide the Non-Party with a copy of the Stipulated Protective
 26                Order in this Action, the relevant discovery request(s), and a reasonably
 27                specific description of the information requested; and
 28   //
                                                  11
      Case # 2:21-cv-00888-JFW (MRWx)
      [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00888-JFW-MRW Document 47 Filed 07/27/21 Page 12 of 16 Page ID #:662




  1                (3) make the information requested available for inspection by the Non-
  2                Party, if requested.
  3             (c) If the Non-Party fails to seek a protective order from this court within 14
  4             days of receiving the notice and accompanying information, the Receiving
  5             Party may produce the Non-Party’s confidential information responsive to the
  6             discovery request. If the Non-Party timely seeks a protective order, the
  7             Receiving Party will not produce any information in its possession or control
  8             that is subject to the confidentiality agreement with the Non-Party before a
  9             determination by the court. Absent a court order to the contrary, the Non-Party
 10             will bear the burden and expense of seeking protection in this court of its
 11             Protected Material.
 12   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 13         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 14   Protected Material to any person or in any circumstance not authorized under this
 15   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
 16   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
 17   all unauthorized copies of the Protected Material, (c) inform the person or persons to
 18   whom unauthorized disclosures were made of all the terms of this Order, and (d) request
 19   such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
 20   that is attached hereto as Exhibit A.
 21   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 22         PROTECTED MATERIAL
 23         When a Producing Party gives notice to Receiving Parties that certain inadvertently
 24   produced material is subject to a claim of privilege or other protection, the obligations of
 25   the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
 26   This provision is not intended to modify whatever procedure may be established in an e-
 27   discovery order that provides for production without prior privilege review. Pursuant to
 28   Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
                                                   12
      Case # 2:21-cv-00888-JFW (MRWx)
      [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00888-JFW-MRW Document 47 Filed 07/27/21 Page 13 of 16 Page ID #:663




  1   effect of disclosure of a communication or information covered by the attorney-client
  2   privilege or work product protection, the parties may incorporate their agreement in the
  3   stipulated protective order submitted to the court.
  4   12.      MISCELLANEOUS
  5            12.1. Right to Further Relief.
  6            Nothing in this Order abridges the right of any person to seek its modification by
  7   the Court in the future.
  8            12.2. Right to Assert Other Objections.
  9            By stipulating to the entry of this Protective Order no Party waives any right it
 10   otherwise would have to object to disclosing or producing any information or item on any
 11   ground not addressed in this Stipulated Protective Order. Similarly, no Party waives any
 12   right to object on any ground to use in evidence of any of the material covered by this
 13   Protective Order.
 14            12.3. Filing Protected Material.
 15            A Party that seeks to file under seal any Protected Material must comply with Civil
 16   Local Rule 79-5. Protected Material may only be filed under seal pursuant to a court
 17   order authorizing the sealing of the specific Protected Material at issue. If a Party's
 18   request to file Protected Material under seal is denied by the court, then the Receiving
 19   Party may file the information in the public record unless otherwise instructed by the
 20   court.
 21   13.      FINAL DISPOSITION
 22            After the final disposition of this Action, as defined in paragraph 4, within 60 days
 23   of a written request by the Designating Party, each Receiving Party must return all
 24   Protected Material to the Producing Party or destroy such material. As used in this
 25   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 26   summaries, and any other format reproducing or capturing any of the Protected Material.
 27   Whether the Protected Material is returned or destroyed, the Receiving Party must submit
 28   a written certification to the Producing Party (and, if not the same person or entity, to the
                                                     13
      Case # 2:21-cv-00888-JFW (MRWx)
      [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00888-JFW-MRW Document 47 Filed 07/27/21 Page 14 of 16 Page ID #:664




  1   Designating Party) by the 60 day deadline that (1) identifies (by category, where
  2   appropriate) all the Protected Material that was returned or destroyed and (2) affirms that
  3   the Receiving Party has not retained any copies, abstracts, compilations, summaries or
  4   any other format reproducing or capturing any of the Protected Material. Notwithstanding
  5   this provision, Counsel are entitled to retain an archival copy of all pleadings, motion
  6   papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
  7   deposition and trial exhibits, expert reports, attorney work product, and consultant and
  8   expert work product, even if such materials contain Protected Material. Any such
  9   archival copies that contain or constitute Protected Material remain subject to this
 10   Protective Order as set forth in Section 4 (DURATION).
 11   14.    Any willful violation of this Order may be punished by civil or criminal contempt
 12   proceedings, financial or evidentiary sanctions, reference to disciplinary authorities, or
 13   other appropriate action at the discretion of the Court.
 14
 15   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 16
 17                   Attestation re: Signatures of Registered CM/ECF Filers
 18         Pursuant to Local Civil Rule 5-4.3.4(a)(2)(i), I, Aisha Novasky, the filer of this
 19   document, attest that all other signatories listed, and on whose behalf the filing is
 20   submitted, concur in the filing's content and have authorized the filing.
 21
 22                                           Respectfully submitted,
 23
 24   DATED: July 27, 2021                    PEOPLE’S JUSTICE PROJECT, INC.
 25
                                              /s/ Joseph B. Doherty
 26                                           By: Joseph B. Doherty
 27                                           Attorneys for Plaintiff Stephen Price
 28   Additional signatures on the following page
                                                   14
      Case # 2:21-cv-00888-JFW (MRWx)
      [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00888-JFW-MRW Document 47 Filed 07/27/21 Page 15 of 16 Page ID #:665




  1   DATED: July 27, 2021              DISABILITY RIGHTS CALIFORNIA
  2
                                        /s/ Aisha C. Novasky
  3                                     By: Aisha C. Novasky
  4                                     Lili V. Graham
                                        Attorneys for Plaintiff Stephen Price
  5
  6
  7   DATED: July 27, 2021              MICHAEL C. GHIZZONI, County Counsel
  8                                     /s/ Mary Pat Barry
  9                                     By: Mary Pat Barry
                                        Senior Deputy County Counsel
 10
                                        Attorneys for Defendant Dan McGrew as to the
 11                                     Fourth and Fifth Causes of Action of the First
 12                                     Amended Complaint Only

 13
 14   DATED: July 27, 2021              ARIEL PIERRE CALONNE, City Attorney
 15                                     /s/ Tom Shapiro
 16                                     By: Tom R. Shapiro
                                        Assistant City Attorney
 17
                                        Attorneys for Defendants City of Santa Barbara, Lt.
 18                                     Dan McGrew, Officer Bryan Kerr, and Officer
 19                                     Christina Ortega

 20
 21   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 22
 23
 24   DATED: July 27, 2021                 __________________________________
                                           HON. MICHAEL R. WILNER
 25                                        United States Magistrate Judge
 26
 27
 28
                                             15
      Case # 2:21-cv-00888-JFW (MRWx)
      [PROPOSED] STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00888-JFW-MRW Document 47 Filed 07/27/21 Page 16 of 16 Page ID #:666




  1                                           EXHIBIT A
  2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3
  4         I, _____________________________ [full name], of _________________ [full
  5   address], declare under penalty of perjury that I have read in its entirety and understand
  6   the Stipulated Protective Order that was issued by the United States District Court for the
  7   Central District of California on [date] in the case of Price v. City of Santa Barbara, et
  8   al., 2:21-cv-00888-JFW (MRWx). I agree to comply with and to be bound by all the
  9   terms of this Stipulated Protective Order and I understand and acknowledge that failure to
 10   so comply could expose me to sanctions and punishment in the nature of contempt. I
 11   solemnly promise that I will not disclose in any manner any information or item that is
 12   subject to this Stipulated Protective Order to any person or entity except in strict
 13   compliance with the provisions of this Order.
 14         I further agree to submit to the jurisdiction of the United States District Court for
 15   the Central District of California for the purpose of enforcing the terms of this Stipulated
 16   Protective Order, even if such enforcement proceedings occur after termination of this
 17   action. I hereby appoint __________________________ [full name] of
 18   _______________________________________ [full address and telephone number]
 19   as my California agent for service of process in connection with this action or any
 20   proceedings related to enforcement of this Stipulated Protective Order.
 21   Date: ______________________________________
 22   City and State where signed: _________________________________
 23
 24   Printed name: _______________________________
 25
 26   Signature: __________________________________
 27
 28
                                                   16
      Case # 2:21-cv-00888-JFW (MRWx)
      [PROPOSED] STIPULATED PROTECTIVE ORDER
